Upon plaintiff counsel's request and for good cause shown, the May 8, 1998, Opinion and Award is HEREBY AMENDED to read as follows:
Conclusion of Law Paragraph 1 shall now read:
1. Plaintiff remains temporarily totally disabled at this time and is entitled at this time to ongoing temporary total disability compensation in accord with the Form 21 Agreement approved by the Commission on March 24, 1994, and continuing until plaintiff returns to work at equal or greater wages or until further order of the Commission, subject to the reasonable attorney's fee provided for below. Kisiah v. W. R. KisiahPlumbing, Inc., 124 N.C. App. 72, 476 S.E.2d 434 (1996),disc. rev. denied, 345 N.C. 343, 483 S.E.2d 169 (1997).
Conclusion of Law Paragraph 4 shall now read:
4. Plaintiff is not entitled to G.S. § 97-88.1 attorney's fees, as defendant did not bring this action without reasonable ground. However, plaintiff's counsel is entitled to a reasonable attorney's fee in the amount of twenty-five percent (25%) of the amounts due plaintiff.
Award Paragraph 1 shall now read:
1. Defendant shall pay plaintiff ongoing temporary total disability benefits pursuant to the Form 21 Agreement from March 24, 1994, until such time as plaintiff returns to suitable employment at the same or greater than pre-injury wages or until further order of the Commission, subject to the reasonable attorney's fee provided below. Any amounts as have accrued or been unpaid to date shall be payable to plaintiff in a lump sum, subject to the reasonable attorney's fee provided below.
Award Paragraph 4 shall now read:
4. Plaintiff's request for G.S. § 97-88.1 attorney's fees IS HEREBY DENIED. However, twenty-five percent of the accrued compensation due plaintiff shall be subtracted and paid directly to Charles M. Ivey, III, Trustee, P. O. Box 3324, Greensboro, North Carolina 27402. Thereafter, every fourth check due plaintiff shall be forwarded directly to Charles M. Ivey, III, Trustee, P. O. Box 3324, Greensboro, North Carolina 27402.
All other sections of the May 8, 1998, Opinion and Award shall STAND AS WRITTEN.
This the 27th day of May 1998.
                                  S/_____________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/_____________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/_____________ PHILLIP A. HOLMES DEPUTY COMMISSIONER
JHB/kws